DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Notice to Applicant
2.	This communication is in response to the communication filed 9/28/2020.  Claims 1-7 are currently pending.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.1.	Claims 1-7 are rejected under 35 U.S.C. § 101 because while the claims (1) are to a statutory category (i.e., process, machine, manufacture or composition of matter, the claims (2A1) recite an abstract idea (i.e., a law of nature, a natural phenomenon); (2A2) do not recite additional elements that integrate the abstract idea into a practical application; and (2B) are not directed to significantly more than the abstract idea itself.
	In regards to (1), claims 1-7 are to a statutory category. For example, independent claim 1 is directed, in part, to a system (i.e., statutory categories including a process, machine, manufacture or composition of matter) for managing the operating rooms of a healthcare facility in a building comprising

at least one server running a program having a set of data concerning the management of said operating rooms and being capable of displaying a real time daily schedule tor said operating rooms in said building wherein said schedule comprises at least one block which is highlighted and contains a simple symbolic code

*The limitations in bold cannot be reasonably and practically performed in the human mind and/or with pen and paper and are considered additional elements that are further analyzed below in subsequent steps of the 101 analysis.

In regards to (2A1), claims 1-7 recite and are directed to an abstract idea.  More specifically, independent claim 1 includes one or more limitations that correspond to an abstract idea including mathematical concepts, mental processes and/or certain methods of organizing human activity. For example, the claims are directed to managing the operating rooms of a healthcare facility in a building including displaying a real time daily schedule for operating rooms used by healthcare personnel and patients and therefore is a certain method of organizing human activity which encompasses both certain activity of a single person, certain activity that involves multiple people, and certain activity between a person and a computer. Moreover, independent claim 1 recites “a set of data concerning the management of said operating rooms and being capable of displaying a real time daily schedule tor said operating rooms in said building wherein said schedule comprises at least one block which is highlighted and contains a simple symbolic code” which can be reasonably and practically performed with pen and paper using observation, evaluation, judgment and/or opinion. The dependent claims include all of the limitations of their respective independent claims and thus are directed to the same abstract idea identified for independent claim 1 but further describe the elements and/or recite field of use limitations. For example, claim 2 recites the server is further capable of communicating with at least one mobile phone which runs an app capable of alerting the mobile phone user which is an additional element considered in subsequent steps of the 101 analysis. Claim 3 recites the at least one display by said app is of the daily schedule of the user which is merely information being displayed and therefore recites the same abstract idea identified for the independent claim. Claim 4 recites digitally inputting data using a tablet computer and in an analog manner directly on the surface of the whiteboard which are additional elements considered in subsequent steps of the 101 analysis. Claim 5 recites the display is capable of displaying a schedule for teams of 
In regards to (2A2), the claims do not recite additional elements (i.e., identified above) that integrate the abstract idea into a practical application. The claims additional elements do not integrate the abstract idea into a practical application because the additional elements merely add insignificant extra-solution activity to the abstract idea; merely link the use of the judicial exception to a particular technological environment or field of use; and/or simply append technologies and functions, specified at a high level of generality, to the abstract idea. For example, the additional elements do not recite improvements to the functioning of a computer, or to any other technology or technical field—the additional elements merely recite general purpose computer technology; the additional elements do not recite applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition—there is no actual administration of a particular treatment; the additional elements do not recite applying the judicial exception with, or by use of, a particular machine—the additional elements merely recite general purpose computer technology; the additional elements do not recite limitations effecting a transformation or reduction of a particular article to a different state or thing—the additional elements do not recite transformation such as a rubber mold process; the additional elements do not recite applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment—the additional 
In regards to (2B), the claims, individually, as a whole and in combination with one another, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of (A) a generic computer structure(s) that serves to perform computer functions that serve to merely link the abstract idea to a particular technological environment (i.e., computers); and/or (B) functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. For example, the claims recite a server, a program, a mobile phone, an app, a tablet computer, a display and a whiteboard which are merely well-known general purpose computers, components and/or technologies that receive, transmit, store, display, generate and otherwise process information which are akin to functions that courts consider well-understood, routine, and conventional activities previously known to the pertinent industry, such as, performing repetitive calculations; receiving or transmitting data over a network; electronic recordkeeping; retrieving and storing information in memory; and sorting information (See, for example, MPEP § 2106). Moreover, paragraph [0108]-[0112] of applicant's specification (US 2021/0050104) recites that the system/method is implemented using a sever that can be a standard PC which are well-known general purpose or generic-type computers. 
More specifically, the use of generic computer components at a high level of generality to process information through an unspecified computer/server does not impose any meaningful limit on the computer implementation of the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the 
Therefore, the claims are not patent-eligible under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

4.1.	Claims 1-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rotunda (US 2010/0332255), in view of McLaren et al. (US 2010/0306858).

CLAIM 1
Rotunda teaches a system for managing the operating rooms of a healthcare facility in a building (Rotunda: abstract), comprising:
at least one server running a program having a set of data concerning the management of said operating rooms and being capable of displaying a real time daily schedule tor said operating rooms in said building wherein said schedule (Rotunda: abstract; ¶¶ [0027], [0038]; FIGS. 1-14).

Rotunda does not appear to explicitly teach the following:
comprises at least one block which is highlighted.

McClaren, however, teaches the following:
comprises at least one block which is highlighted (McClaren: abstract; ¶¶ [0034], [0110]; FIGS. 1-11).

It would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention, to include the medical data access and schedule system with schedule highlights, as taught by McLaren, with the system and method for facilitating display of medical procedure data, as taught by Rotunda, with the motivation of facilitating tracking, scheduling and managing of medical procedures (McLaren: ¶¶ [0002]-[0011]).

CLAIM 2
Rotunda teaches a system for managing the operating rooms of a healthcare facility according to claim 1 wherein said server is further capable of communicating with at least one mobile phone which runs an app capable of alerting the mobile phone user (Rotunda: abstract; ¶¶ [0025]-[0030]; FIGS. 1-14).

CLAIM 3
Rotunda teaches the system according to claim 2 wherein at least one display by said app is of the daily schedule of the user (Rotunda: abstract; ¶¶ [0037]-[0038]; FIGS. 1-14).

CLAIM 4
Rotunda teaches the system according to claim 1 wherein said display is capable of receiving and displaying data which is input digitally to said display using a tablet computer and said display is further capable of receiving and displaying data which is input in an analog manner directly on the surface of the Rotunda: abstract; ¶¶ [0035], [0051]-[0052]; FIGS. 1-14; See also McLaren: ¶¶ [0003], [0033], [0040]).

CLAIM 5
Rotunda teaches the system according to claim 1 wherein the display is capable of displaying a schedule for teams of healthcare facility personnel, said teams having been formed from a displayed list of healthcare facility personnel (Rotunda: abstract; ¶¶ [0046]-[0049]; FIGS. 1-14).

CLAIM 6
Rotunda teaches the system according to claim 2 wherein specific data input to said server will automatically trigger the sending of an alert to said user (Rotunda: abstract; ¶¶ [0053]; FIGS. 1-14).

CLAIM 7
Rotunda teaches the system according to claim 1 wherein at least one display shows breaks taken by said facility employees in realtime (Rotunda: abstract; ¶¶ [0039]; FIGS. 1-14).

Relevant Non-Cited Prior Art
5.	The following discovered prior art was not cited in this rejection but may be relevant: 
Freebeck (US 2013/0103768) – Physician Mobile Communications System And Method
Ezzeddine et al. (US 2002/0165732) – System And Method For Automated And Interactive Scheduling

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686